Schmuck, J.
Motion granted. The court agrees with the defendant that error was committed on the taxation of costs when the clerk refused to allow as a disbursement the amount paid for stenographer’s fees on the examination before trial. Although part of the testimony taken does not affect this issue hut is directly concerned with another pending action between these parties, yet in view of the stipulation had herein the costs of the examination of plaintiffs is deemed a proper charge against this litigation.
It is an accepted principle of law originating beyond the memory of living man that when an attorney attests a disbursement as having been made and it comes within legally taxable disbursements, he must be remunerated. An examination of subdivision 10 of section 1518 of the Civil Practice Act, reveals power in the court to allow “ necessary expenses as are taxable according to the course and practice of the court or by express provision of law.”
That stenographers’ fees are a necessary and recognized expense in an examination before trial is a well-settled proposition since Harris v. Rogers (106 Misc. 638).
Settle order providing for the retaxation of costs by adding the sum of $555 to the amount already allowed.